DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 5-7, 10-14, 18, and 19 are pending.  Claims 1, 10, 14, and 19 have been amended.
Response to Arguments
With respect to claims 1, 5-7, 10-14, 18-19, rejected under 35 USC 101, the Applicant's arguments filed 10/14/22 have been fully considered and are persuasive (see Remarks, pg. 7-10).  For at least these reasons, the rejection has been withdrawn. 
With respect to the rejection of claims 1, 5-7, 10-14, and 18-19 rejection under 35 USC 112(a) as failing to comply with the written description requirement, the Applicant’s arguments filed 10/14/22 have been fully considered and are not persuasive.  Specifically, the Applicant’s representative argues that the Specification expresses an algorithm in understandable terms to a person of ordinary skill in the art “how to calculate the correlation coefficient for a placed wager with two parameters in order to detect unauthorized use of automation” (see Remarks, pg. 11).  The Examiner respectfully disagrees.  A review of the Specification does not indicate to one of ordinary skill in the art as required by the claim how to “calculate a first correlation coefficient for each parameter of the two or more wager parameters, wherein each calculated first correlation coefficient correlates to a history of using automation to place wagers and is based on a determination in real time that an amount of time to place a wager reflects a non-human process”.  For instance, the Specification merely provides the generic statements such as “[t]he correlation coefficient is a measure of the correlations between the selected parameter and a second parameter which can indicate the degree of influence of one parameter on the other” but does not sufficiently explain in sufficient detail the algorithm or steps/procedure taken to perform the function to calculate the correlation coefficient.  Although, the Specification discloses how a calculated correlation coefficient is being used such as by comparing each to a threshold value and determining that that automation is present when it exceeds the threshold value it does not provide sufficient detail as to how to calculate a correlation coefficient and how to determine how to calculate a threshold value.  This is reflected in the Specification which merely provides the generic statement that “[t]he threshold value may be defined by the administrator of a wagering network 108 or may be determined by an algorithm” (see Specification, 0072).  Stated differently, the written description requirement is not satisfied because the Specification fails to adequately describe how to “calculate a first correlations coefficient for each parameter of the two or more wager parameters…that an amount of time taken to place a wager reflects a non-human process” as required in the claims.  For at least these reasons, the Applicant’s argument is not persuasive and the rejection has been maintained below.    
With respect to the rejection of claims 1, 5-7, 14, and 18 are rejected under 35 USC 112(b) as being indefinite, the Applicant’s arguments filed 10/14/22 have been fully considered and are not persuasive.  The Applicant’s representative argues as discussed above, that the written description adequately describes the claim function (see Remarks, pg. 10—11).  The Examiner respectfully disagrees for substantially the same reasons as discussed above.  Additionally, independent claims 1 and 14 each recite limitations directed to an “automation detection module” configured to “calculate a first correlation coefficient(s) based on the two or more wager parameters…based on a determination in real time that the amount of time taken to place a wager reflects a non-human process”.  However, the Specification fails to adequately explain the appropriate programming for the specific function performed by the “automation detection module” to clearly link the structure, material, or acts to perform the recited computer-implemented function and/or provide the particular algorithm to implement the computer-implemented function.  For at least these reasons, the Applicant’s argument is not persuasive and the rejection has been maintained below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 10-14, and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  For instance, claims 1, 5-9, 14, and 18 recite the limitation “calculate a first correlation coefficient for each parameter of the two or more wager parameters, wherein each calculated first correlation coefficient correlates to a history of using automation to place wagers and is based on a determination in real time that an amount of time taken to place a wager reflects a non-human process”.  Similarly, claims 10-13, recite the limitation “calculating a plurality of first correlation coefficient based on at least two wager parameters of the placed wager as compared to one or more past wagers in a database, wherein each calculated first correlation correlates to a history of using automation to place wagers and is based on a determination in real time that an amount of time taken to place a wager reflects a non-human process”.  Furthermore, claim 19 recites “calculating a correlation coefficient by pairing the selected parameter to a respective unselected parameter, wherein each calculated correlation coefficient is a measure of a correlation between the selected parameter and the respective unselected parameter”.  As instantly claimed, the limitations of the rejected claims recite an unbounded functional limitation that would cover all ways of performing the claimed desired result that indicates that the inventor has not provided sufficient disclosure to show possession of the invention (see MPEP 2163.03 VI).  For instance, after a review of the Specification, the Examiner finds that the Specification merely provides general statements to retrieve and evaluate information from a database of one or more past wagers by the automation detection module, to filter the one or more wagers for contextual information, select two or more parameters, and calculating a correlation coefficients for each pairing of the selected parameter to be compared with a threshold value but does not disclose how the inventor intends for the desired result to be achieved (see Specification - Fig. 4, 0071-0072).  Stated differently, the Specification does not provide a particular algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function or provide sufficient detail in how the inventor intended for the calculation of the correlation coefficient to be calculated for each parameter of the two or more wager parameters to achieve “correlat[ing] a history of using automation to place wagers and is based on a determination in real time that an amount of time taken to place a wager reflects a non-human process” (see Claim 1 and MPEP 2161.01).  This is reflected with the Specification which merely states that the “threshold may be defined by the administrator of a wagering network 108 or may be determined by an algorithm” but does not adequately explain or provide any necessary steps and/or procedure for calculating the correlation coefficient and/or threshold value (see Specification, 0072). It is not enough that one of ordinary skill in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to be performed (see MPEP 2161.01 – citing Vasudevan Software v. MicroStrategy, 782 F.3d 671).   For at least these reasons, claims 1, 5-9, 14, and 18 are fail to meet the written description requirement for failing to adequately described the subject matter claimed.
Similarly, claims 10-13 recite the limitation “calculating a plurality of first correlation coefficients based on at least two wager parameters of the one or more placed wagers as compared to one or more past wagers in a database, wherein each calculated first correlation coefficient correlates to a history of using automation to place wagers and is based on a determination in real time that an amount of time taken to place a wager reflects a non-human process” fails to satisfy the written description requirement because the Specification does not adequately describe the necessary steps and/or particular algorithm on how the inventor intends to achieve the claimed function.  For at least these reasons, the claims 10-13 are not found to satisfy the written description requirement.
Moreover, claim 19 recites the limitation “calculating a correlation coefficient by pairing the selected parameter to a respective unselected parameter, wherein each calculated correlation coefficient is a measure of a correlation between the selected parameter and the respective unselected parameter” which fails to satisfy the written description requirement because the Specification does not adequately describe the necessary steps and/or particular algorithm on how the inventor intends to achieve the claimed function.  For at least these reason, claim 19 is not found to satisfy the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The claims recite limitations “automation detection module” configured to “calculate a first correlation coefficient for each parameter of the two or more wager parameters of the placed wager as compared to the one or more past wagers in the database, wherein each calculated first correlation coefficient correlates to a history of using automation to place wagers and is based on a determination in real time that an amount of time taken to place a wager reflects a non-human process” in independent Claim 1 and “an automation detection module” configured to “calculate a plurality of first correlation coefficients based on the two or more wager parameters of the placed wager as compared to the one or more past wagers in the database, wherein each calculated first correlation correlates to a history of using automation to place wagers and is based on a determination in real time that an amount of time taken to place a wager reflects a non-human process” in independent Claim 14, which each invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specifically, the Specification does not provide an adequate explanation of the appropriate programming for the specific software function performed by the “automation detection module” to clearly link the structure, material, or acts to the specific software function to calculating the first correlation coefficient(s) that correlates a history of using automation to place wagers and is based on a determination in real time that an amount of time taken to place a wager to reflect a non-human process (see MPEP 2181 II B – citing Aristocrat, 521 F.3d at 1334). Additionally, the Specification fails to provide the particular algorithm of calculating a first correlation coefficient(s) by the automation detection module to determine that automation was used after the first correlation coefficient exceeds the threshold value, wherein the correlation correlates to a history of using automation to place wagers and is based on a determination in real time that an amount of time taken to place a wager with respect to one or more wagers reflects a non-human process.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715